IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT NASHVILLE                  FILED
                              DECEMBER 1996 SESSION
                                                                   February 12, 1997

                                                                  Cecil W. Crowson
                                                                 Appellate Court Clerk
DOYLE CARTER,                              )      No. 01C01-9511-CC-00398
                                           )
       Appellant                           )
                                           )      DAVIDSON COUNTY
V.                                         )
                                           )      HON. WALTER C. KURTZ,
STATE OF TENNESSEE,                        )      JUDGE
                                           )
       Appellee.                           )      (Post-Conviction)
                                           )
                                           )


                                CONCURRING OPINION


       I concurred with the majority in Arnold Carter v. State, No. 03C01-9509-CC-

00270 (Tenn. Crim. App. at Knoxville, July 11, 1996), holding that the petition was filed

within the statute of limitations. Upon further reflection, I am of the opinion that the

dissenting opinion by Judge David Welles in that case is the correct view of the statute

when this Court is confronted with a petition such as the one in appellant’s case.

Therefore, I concur with the majority opinion in this case for the reasons stated here

and for those I expressed in Stephen Koprowski v. State, No. 03C01-9511-CC-00365

(Tenn. Crim. App. at Knoxville, January 28, 1997).



                                                  _______________________________
                                                  William M. Barker, Judge